What sort of injury could have been experienced by the plaintiffs in this case? It seems to me that the only way that they could have been hurt would have been *Page 98 
for the value of their corporate shares to have diminished, or for the amount available for dividends on their corporate shares to have been reduced. This is, of course, another way of saying that the harm, if any, was to the corporation, and that any detriment to the plaintiffs as individuals was in their capacity as shareholders and did not exceed the detriment to every other shareholder similarly situated. See Schwartz v. Rice (May 19, 1997), Stark App. No. 96CA0348, unreported.
In Weston v. Weston Paper  Mfg. (1996), 74 Ohio St.3d 377,379, 658 N.E.2d 1058, 1060-1061, the court reaffirmed the principle that, before a shareholder may bring a direct action, he must suffer a separate and distinct harm. No such showing has been made here. Moreover, though I do not agree with the theory that the absence of qualification for the maintenance of a derivative suit under Civ.R. 23.1 is of crucial significance,1 I believe that the disqualification mentioned by the majority would not exist here. If it did, derivative actions could never be maintained between equal or unequal shareholders because the claimant shareholder could not represent the interests of the wrongdoer shareholder.
I dissent as to the ability of the plaintiffs to recover for the period of time the corporation existed. I concur in the balance of the majority opinion.
1 It is interesting also to note that Weston reached its result even though the court recognized that the shareholder would not qualify, under the requirements of Civ.R, 23.1, for the maintenance of a derivative action.